Exhibit 10.1

 

AMENDED AND RESTATED

BENEFIT EQUALIZATION PLAN FOR
EMPLOYEES OF COMERICA INCORPORATED

 

PREAMBLE

 

Comerica Incorporated maintains the Comerica Incorporated Retirement Plan and
Manufacturers National Corporation formerly maintained the Manufacturers
National Corporation Pension Plan.  In June of 1992, Manufacturers National
Corporation merged into Comerica Incorporated.  Effective as of December 31,
1993, the Manufacturers National Corporation Pension Plan was merged into the
Comerica Incorporated Retirement Plan.

 

Effective as of October 28, 1980, Comerica Incorporated established the
“Comerica Incorporated Nonqualified Retirement Income Guarantee Plan,” the
purpose of which is to restore benefits not available to participants of the
Comerica Incorporated Retirement Plan due to tax law limitations.  Manufacturers
National Corporation established the “Benefit Equalization Plan for Employees of
Manufacturers National Corporation” effective as of January 1, 1983 in order to
restore benefits not available to participants of the Manufacturers National
Corporation Pension Plan due to tax law limitations.

 

As a consequence of the merger of the Manufacturers National Corporation Pension
Plan into the Comerica Incorporated Retirement Plan, the Board of Directors of
Comerica Incorporated approved the merger of the Comerica Incorporated
Nonqualified Retirement Income Guarantee Plan into the Benefit Equalization Plan
for Employees of Manufacturers National Corporation, and renamed the resulting
plan the “Benefit Equalization Plan for Employees of Comerica Incorporated.”

 

Such Benefit Equalization Plan for Employees of Comerica Incorporated (the
“Plan”) was amended and restated, effective December 31, 2008, to the extent
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and to make such changes as are necessary to
reflect its administration.

 

The Plan is now being further amended and restated, effective January 1, 2009.

 


SECTION 1


PURPOSE AND EFFECTIVE DATE


 

The sole purpose of this Plan is to assure that Participants who have a vested
right to receive benefits under the Qualified Plan will receive the same value
of benefits they would receive but for the limitations on contributions and
benefits contained in ERISA and Sections 401(a)(17), 415 and 416 of the Code,
and, also, but for the nonrecognition under the Qualified Plan of deferred
incentive compensation under the Manufacturers Incentive Compensation Plans. 
This Plan is not intended to and shall

 

1

--------------------------------------------------------------------------------


 

not be construed so as to provide any Participant receiving benefits under the
Qualified Plan, and where applicable, this Plan, with benefits which, in the
aggregate, either have a greater or lesser value than the benefit which would
result from the calculation made under the applicable provisions of the
Qualified Plan without giving effect to the benefit limitation provisions of
ERISA and the Code and regulations promulgated thereunder, or the nonrecognition
of compensation deferred under the Manufacturers Incentive Compensation Plans. 
The provisions of this restated Plan shall be effective as of December 31, 2008.

 


SECTION 2


DEFINITIONS


 

The following words and phrases, wherever capitalized, shall have the following
meanings respectively:

 


A.                                   “AFFILIATE” MEANS ANY ENTITY THAT IS
CONTROLLED BY THE COMPANY, WHETHER DIRECTLY OR INDIRECTLY.


 


B.                                     “AGGREGATED PLAN” MEANS ALL AGREEMENTS,
METHODS, PROGRAMS, AND OTHER ARRANGEMENTS SPONSORED BY THE COMPANY THAT WOULD BE
AGGREGATED WITH THIS PLAN UNDER SECTION 1.409A-1(C) OF THE REGULATIONS.


 


C.                                     “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


D.                                    “COMMITTEE” MEANS THE GOVERNANCE,
COMPENSATION AND NOMINATING COMMITTEE OF THE COMPANY.


 


E.                                      “COMPANY” MEANS COMERICA INCORPORATED, A
DELAWARE CORPORATION.


 


F.                                      “EMPLOYER” MEANS THE COMPANY AND EACH
AFFILIATE THEREOF.


 


G.                                     “ERISA: MEANS THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974 (PUBLIC LAW 93-406), AS FROM TIME TO TIME AMENDED.


 


H.                                    “MANUFACTURERS INCENTIVE COMPENSATION
PLANS” MEANS THE FOLLOWING PLANS:  (I) THE MANUFACTURERS NATIONAL CORPORATION
EXECUTIVE INCENTIVE PLAN; (II) THE MANUFACTURERS NATIONAL CORPORATION TRUST
INVESTMENT INCENTIVE PLAN; (III) THE MANUFACTURERS NATIONAL CORPORATION
INSTITUTIONAL TRUST SALES AND SERVICING PLANS; (IV) THE MANUFACTURERS NATIONAL
CORPORATION PRIVATE BANKING SALES AND SERVICING PLANS; (V) THE MANUFACTURERS
NATIONAL CORPORATION INCENTIVE PLANS FOR FOREIGN EXCHANGE TRADING, MERGERS AND
ACQUISITIONS, AND COMMERCIAL MORTGAGE BANKING SERVICES; AND (VI) ANY SIMILAR
INCENTIVE COMPENSATION PLANS FORMERLY MAINTAINED BY MANUFACTURERS NATIONAL
CORPORATION FOR EMPLOYEES OF ITS BUSINESS UNITS AS DETERMINED BY THE COMMITTEE.


 


I.                                         “PARTICIPANT” MEANS AN INDIVIDUAL WHO
AT THE TIME IN QUESTION IS PARTICIPATING IN THE PLAN PURSUANT TO SECTION 3.

 

2

--------------------------------------------------------------------------------


 


J.                                        “PLAN” MEANS THE PLAN SET FORTH HEREIN
WHICH IS TO BE KNOWN AS THE “BENEFIT EQUALIZATION PLAN FOR EMPLOYEES OF COMERICA
INCORPORATED.”


 


K.                                    “PLAN ADMINISTRATOR” MEANS THE EMPLOYEE
BENEFITS COMMITTEE OF THE CORPORATION.


 


L.                                      “QUALIFIED PLAN” MEANS THE COMERICA
INCORPORATED RETIREMENT PLAN, AS AMENDED AND RESTATED FROM TIME TO TIME.


 


M.                                 “REGULATIONS” MEANS THE TREASURY REGULATIONS
PROMULGATED UNDER THE CODE.


 


N.                                    “SEPARATION FROM SERVICE” MEANS A
REASONABLY ANTICIPATED PERMANENT REDUCTION IN THE LEVEL OF BONA FIDE SERVICES
PERFORMED BY THE PARTICIPANT FOR THE COMPANY TO TWENTY PERCENT (20%) OR LESS OF
THE AVERAGE LEVEL OF BONA FIDE SERVICES PERFORMED BY THE PARTICIPANT FOR THE
COMPANY (WHETHER AS AN EMPLOYEE OR AN INDEPENDENT CONTRACTOR) IN THE IMMEDIATELY
PRECEDING THIRTY-SIX (36) MONTHS (OR THE FULL PERIOD OF SERVICE TO THE COMPANY
IF THE PARTICIPANT HAS BEEN PROVIDING SERVICES TO THE COMPANY FOR LESS THAN
THIRTY-SIX (36) MONTHS).  THE DETERMINATION OF WHETHER A SEPARATION FROM SERVICE
HAS OCCURRED SHALL BE MADE BY THE COMMITTEE IN ACCORDANCE WITH THE PROVISIONS OF
CODE SECTION 409A AND THE REGULATIONS.


 


O.                                    “SPECIFIED EMPLOYEE” MEANS A KEY EMPLOYEE,
AS DEFINED IN CODE SECTION 416(I), WITHOUT REGARD TO PARAGRAPH (5) THEREOF, OF
AN EMPLOYER, AS CONTEMPLATED IN CODE SECTION 409A AND THE REGULATIONS
PROMULGATED THEREUNDER.


 


P.                                      “TRUST” MEANS A TRUST ESTABLISHED
PURSUANT TO SECTION 5(I) HEREOF.


 


Q.                                    “ALTERNATIVE BENEFITS” MEANS AN AWARD
GRANTED BY THE COMMITTEE UNDER THE COMERICA INCORPORATED 2006 AMENDED AND
RESTATED LONG-TERM INCENTIVE PLAN, AS IT MAY BE AMENDED AND/OR RESTATED FROM
TIME TO TIME, OR ITS SUCCESSOR PLAN, TO A PARTICIPANT WHERE THE COMMITTEE, IN
ITS SOLE DISCRETION, EXPRESSLY GRANTS SUCH AWARD IN LIEU OF AN AWARD EARNED BUT
NOT PAID FOR A PARTICULAR PERFORMANCE PERIOD UNDER THE COMERICA INCORPORATED
2006 AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN, AS IT MAY BE AMENDED AND/OR
RESTATED FROM TIME TO TIME, OR ITS SUCCESSOR PLAN.


 


SECTION 3


ELIGIBILITY AND PARTICIPATION


 

Any participant of the Qualified Plan whose benefits thereunder are limited by
the provisions of Sections 401(a)(17), 415 and/or 416 of the Code or by the
nonrecognition under the Qualified Plan of compensation deferred under any of
the Manufacturers Incentive Compensation Plans shall automatically participate
in and accrue benefits under this Plan.

 

3

--------------------------------------------------------------------------------



 


SECTION 4

 


AMOUNT OF BENEFITS


 

The benefits payable under this Plan shall equal the excess, if any, of:

 

(a)                                      the benefits which would have been paid
to such Participant for his or her life only at normal retirement under the
Qualified Plan (excluding the supplemental pension benefit described in Appendix
E thereof) if the provisions of such plan were administered and benefits paid
without regard to the special benefit limitations added to such plan to conform
it to Sections 401(a)(17), 415 and 416 of the Code, and including in the benefit
calculation (i) compensation of the Participant which was deferred under the
Manufacturers Incentive Compensation Plans or any nonqualified deferred
compensation plan of the Company and which is not otherwise recognized under the
Qualified Plan and (ii) the value, as determined by the Committee, of the
Participant’s Alternative Benefits on the date of grant, over

 

 (b)                                  the benefits which would be payable to
such Participant for his or her life only at normal retirement under the
Qualified Plan (excluding the supplemental pension benefit described in Appendix
E thereof, and without reduction for the qualified pre-retirement survivor
annuity provided thereunder);

 

such excess then to be converted to its actuarial equivalent (as that term is
defined in the Qualified Plan) to account for (i) the benefits commencement date
of the benefit under this Plan, using the early retirement pension reduction
factors set forth in the Qualified Plan, and (ii) the payment method determined
pursuant to the following paragraph and computed in each case on the assumption
that the assets in the Qualified Plan are sufficient to pay all vested
benefits.  (If the benefit commencement date under this Plan is earlier than the
earliest date upon which benefits are payable to such Participant under the
Qualified Plan, then such excess shall be further reduced by 5/12 percent for
each month or fraction thereof from the commencement of the benefit under this
Plan until the date on which such Participant would attain age 55.)

 

Calculation of the amount of benefits under this Plan shall disregard the method
of payment selected by the Participant under the Qualified Plan.  The method of
payment under this Plan shall be in the form of a 100% joint and survivor
annuity with the Participant’s spouse as the joint annuitant.  The benefit under
this Plan shall be calculated using the ages of the Participant and the joint
annuitant (if any) at the date benefits commence under this Plan and in
accordance with the applicable actuarial assumptions set forth in the Qualified
Plan.  If the Participant has no spouse, then the benefit under this Plan shall
be paid in the form of an annuity for the life of the Participant.

 

4

--------------------------------------------------------------------------------


 

Nothing herein shall restrict the right of the Company to amend the Qualified
Plan and the computations under this section shall be made according to the
terms of the Qualified Plan in effect at the time the benefits first become
payable.

 


SECTION 5


PAYMENT OF BENEFITS


AND ESTABLISHMENT OF TRUST


 


A.                                   PAYMENT OF BENEFITS UNDER THIS PLAN SHALL
COMMENCE WITHIN SIXTY (60) DAYS FOLLOWING THE DATE OF THE PARTICIPANT’S
SEPARATION FROM SERVICE WITH THE COMPANY.  NOTWITHSTANDING THE PRECEDING
SENTENCE, IN THE CASE OF A SPECIFIED EMPLOYEE, PAYMENT OF BENEFITS UNDER THIS
PLAN WILL BE DELAYED UNTIL THE FIRST BUSINESS DAY FOLLOWING THE DATE THAT IS SIX
(6) MONTHS AFTER THE DATE OF SUCH SPECIFIED EMPLOYEE’S SEPARATION FROM SERVICE
(OR, IF EARLIER, THE DATE OF DEATH OF THE SPECIFIED EMPLOYEE).


 


B.                                     NOTWITHSTANDING ANY PROVISION OF THE PLAN
TO THE CONTRARY, IF THE ACTUARIAL PRESENT VALUE OF THE PARTICIPANT’S BENEFIT
DOES NOT EXCEED $5,000, THE COMMITTEE SHALL MAKE AN IMMEDIATE LUMP SUM PAYMENT
TO THE PARTICIPANT (OR, IF APPLICABLE, THE BENEFICIARY) OF SUCH BENEFIT.


 


C.                                     IF ANY PORTION OF THE BENEFITS PAYABLE
UNDER THIS PLAN IS REQUIRED TO BE INCLUDED IN INCOME BY THE PARTICIPANT PRIOR TO
RECEIPT DUE TO A FAILURE OF THIS PLAN OR ANY AGGREGATED PLAN TO COMPLY WITH THE
REQUIREMENTS OF CODE SECTION 409A AND THE REGULATIONS, THE COMMITTEE MAY
DETERMINE THAT SUCH PARTICIPANT SHALL RECEIVE A DISTRIBUTION FROM THE PLAN IN AN
AMOUNT EQUAL TO THE LESSER OF: (I) THE PORTION OF THE BENEFITS PAYABLE UNDER
THIS PLAN REQUIRED TO BE INCLUDED IN INCOME AS A RESULT OF THE FAILURE OF THE
PLAN OR ANY AGGREGATED PLAN TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A
AND THE REGULATIONS, OR (II) THE TOTAL BENEFITS PAYABLE UNDER THIS PLAN TO SUCH
PARTICIPANT.


 


D.                                    IF THE COMPANY IS REQUIRED TO WITHHOLD
AMOUNTS TO PAY THE PARTICIPANT’S PORTION OF THE FEDERAL INSURANCE CONTRIBUTIONS
ACT (FICA) TAX IMPOSED UNDER CODE SECTIONS 3101, 3121(A) OR 3121(V)(2) WITH
RESPECT TO BENEFITS THAT ARE OR WILL BE PAID TO THE PARTICIPANT UNDER THIS PLAN
BEFORE THEY OTHERWISE WOULD BE PAID, THE COMMITTEE MAY DETERMINE THAT SUCH
PARTICIPANT SHALL RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL TO THE
LESSER OF: (I) THE TOTAL BENEFITS PAYABLE UNDER THIS PLAN TO SUCH PARTICIPANT OR
(II) THE AGGREGATE OF THE FICA TAXES IMPOSED AND THE INCOME TAX WITHHOLDING
RELATED TO SUCH AMOUNT.


 


E.                                      IN THE EVENT THE COMPANY REASONABLY
ANTICIPATES THAT THE PAYMENT OF BENEFITS UNDER THIS PLAN WOULD RESULT IN THE
LOSS OF THE COMPANY’S FEDERAL INCOME TAX DEDUCTION WITH RESPECT TO SUCH PAYMENT
DUE TO THE APPLICATION OF CODE SECTION 162(M), THE COMMITTEE MAY DELAY THE
PAYMENT OF ALL SUCH BENEFITS UNDER THIS PLAN UNTIL (I) THE FIRST TAXABLE YEAR IN
WHICH THE COMPANY REASONABLY ANTICIPATES, OR SHOULD REASONABLY ANTICIPATE, THAT
IF THE PAYMENT WERE MADE DURING SUCH YEAR, THE DEDUCTION OF SUCH

 

5

--------------------------------------------------------------------------------



 


PAYMENT WOULD NOT BE BARRED BY APPLICATION OF CODE SECTION 162(M) OR (II) DURING
THE PERIOD BEGINNING WITH THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE
(OR, FOR SPECIFIED EMPLOYEES, THE DATE WHICH IS SIX (6) MONTHS AFTER THE DATE OF
THE PARTICIPANT’S SEPARATION FROM SERVICE) AND ENDING ON THE LATER OF (A) THE
LAST DAY OF THE TAXABLE YEAR OF THE COMPANY WHICH INCLUDES SUCH DATE OR (B) THE
15TH DAY OF THE THIRD MONTH FOLLOWING THE DATE OF THE PARTICIPANT’S SEPARATION
FROM SERVICE (OR, FOR SPECIFIED EMPLOYEES, THE DATE WHICH IS SIX (6) MONTHS
AFTER THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE).


 


F.                                      IN THE EVENT THE COMPANY REASONABLY
ANTICIPATES THAT THE PAYMENT OF BENEFITS UNDER THIS PLAN WOULD VIOLATE FEDERAL
SECURITIES LAWS OR OTHER APPLICABLE LAW, THE COMMITTEE MAY DELAY THE PAYMENT
UNTIL THE EARLIEST DATE AT WHICH THE COMPANY REASONABLY ANTICIPATES THAT THE
MAKING OF SUCH PAYMENT WOULD NOT CAUSE SUCH VIOLATION.


 


G.                                     IN THE EVENT THE COMPANY DETERMINES THAT
THE MAKING OF ANY PAYMENT OF BENEFITS UNDER THIS PLAN ON THE DATE SPECIFIED
HEREUNDER WOULD JEOPARDIZE THE ABILITY OF THE COMPANY TO CONTINUE AS A GOING
CONCERN, THE COMMITTEE MAY DELAY THE PAYMENT OF BENEFITS UNDER THIS PLAN UNTIL
THE FIRST CALENDAR YEAR IN WHICH THE PAYMENT OF BENEFITS WOULD NOT HAVE SUCH
EFFECT.


 


H.                                    IN THE EVENT OF ADMINISTRATIVE NECESSITY,
THE PAYMENT OF BENEFITS UNDER THIS PLAN MAY BE DELAYED UP TO THE LATER OF THE
LAST DAY OF THE CALENDAR YEAR IN WHICH PAYMENT WOULD OTHERWISE BE MADE OR THE
15TH DAY OF THE THIRD CALENDAR MONTH FOLLOWING THE DATE ON WHICH PAYMENT WOULD
OTHERWISE BE MADE.  FURTHER, IF, AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE
PARTICIPANT (OR FOLLOWING THE PARTICIPANT’S DEATH, THE PARTICIPANT’S SPOUSE OR
BENEFICIARY), IT IS NOT ADMINISTRATIVELY PRACTICABLE FOR THE COMMITTEE TO
CALCULATE THE AMOUNT OF BENEFITS DUE TO PARTICIPANT AS OF THE DATE ON WHICH
PAYMENT WOULD OTHERWISE BE MADE, THE PAYMENT MAY BE DELAYED UNTIL THE FIRST
CALENDAR YEAR IN WHICH CALCULATION OF THE AMOUNT IS ADMINISTRATIVELY
PRACTICABLE.


 


I.                                         NOTWITHSTANDING THE FOREGOING
PROVISIONS, IF THE PERIOD DURING WHICH PAYMENT OF BENEFITS HEREUNDER WILL BE
MADE OCCURS, OR WILL OCCUR, IN TWO CALENDAR YEARS, THE PARTICIPANT SHALL NOT BE
PERMITTED TO ELECT THE CALENDAR YEAR IN WHICH THE PAYMENT SHALL BE MADE.


 


J.                                        THE COMPANY MAY ESTABLISH A TRUST
UNDER WHICH THE COMPANY MAY FUND AN AMOUNT THAT, ON THE SAME ACTUARIAL BASIS
EMPLOYED WITH RESPECT TO THE FUNDING OF THE QUALIFIED PLAN, IS EXPECTED TO
PROVIDE FUNDS EQUAL TO THE SUM OF THE EXPECTED BENEFITS UNDER THIS PLAN.  THE
COMPANY MAY AUGMENT THE FUNDS IN THE TRUST FROM TIME TO TIME AS DEEMED
APPROPRIATE.  THE ASSETS OF THE TRUST SHALL AT ALL TIMES BE SUBJECT TO LEVY BY
THE COMPANY’S GENERAL CREDITORS AND PARTICIPANTS OF THIS PLAN SHALL HAVE NO
GREATER RIGHT TO THE TRUST ASSETS THAN OTHER UNSECURED GENERAL CREDITORS OF THE
COMPANY.

 

6

--------------------------------------------------------------------------------



 


SECTION 6


RIGHTS OF PARTICIPANTS


 


A.                                   FOR PURPOSES OF CLARIFICATION, AND IN
ACCORDANCE WITH THE CURRENT AND PRIOR ADMINISTRATION OF THIS PLAN, EACH
PARTICIPANT SHALL HAVE A VESTED RIGHT TO BENEFITS PROVIDED BY THIS PLAN ONLY IF
AND WHEN THE PARTICIPANT HAS A VESTED RIGHT TO BENEFITS UNDER THE QUALIFIED
PLAN.


 


B.                                     NO RIGHT OR INTEREST OF ANY PARTICIPANT
IN THE PLAN SHALL BE ASSIGNABLE OR TRANSFERABLE, OTHERWISE THAN BY WILL OR THE
LAWS OF DESCENT OR PURSUANT TO A BENEFICIARY DESIGNATION, NOR SHALL SUCH RIGHT
OR INTEREST BE SUBJECT TO ANY LIEN DIRECTLY, BY OPERATION OF LAW, OR OTHERWISE,
INCLUDING EXECUTION, LEVY, GARNISHMENT, ATTACHMENT, PLEDGE AND BANKRUPTCY.


 


SECTION 7


AMENDMENT AND DISCONTINUANCE


 


A.                                   THIS PLAN MAY BE AMENDED AT ANY TIME IN THE
SOLE DISCRETION OF THE COMMITTEE OR THE BOARD BY WRITTEN RESOLUTION, PROVIDED
SUCH AMENDMENT COMPLIES WITH APPLICABLE LAWS INCLUDING CODE SECTION 409A AND THE
REGULATIONS PROMULGATED THEREUNDER.  NO SUCH AMENDMENT SHALL AFFECT THE TIME OF
DISTRIBUTION OF ANY BENEFIT PAYABLE HEREUNDER EARNED PRIOR TO THE EFFECTIVE DATE
OF SUCH AMENDMENT EXCEPT AS THE COMMITTEE OR THE BOARD MAY DETERMINE TO BE
NECESSARY TO CARRY OUT THE PURPOSE OF THE PLAN.  WRITTEN NOTICE OF ANY SUCH
AMENDMENT SHALL BE GIVEN TO EACH PARTICIPANT.  IN ADDITION, NO SUCH AMENDMENT
SHALL MAKE AN IRREVOCABLE TRUST, IF ANY, REVOCABLE.


 


B.                                     THE PLAN MAY BE TERMINATED AT ANY TIME IN
THE SOLE DISCRETION OF THE COMMITTEE OR THE BOARD BY A WRITTEN INSTRUMENT
EXECUTED BY ITS MEMBERS.  UPON TERMINATION, THE PLAN MAY BE LIQUIDATED IN
ACCORDANCE WITH ONE OF THE FOLLOWING:


 


1.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN WITHIN TWELVE (12)  MONTHS OF A COMPLETE DISSOLUTION OF THE COMPANY TAXED
UNDER SECTION 331 OF THE CODE OR WITH THE APPROVAL OF A BANKRUPTCY COURT
PURSUANT TO 11 U.S.C. § 503(B)(1)(A); PROVIDED THAT THE AMOUNTS DEFERRED UNDER
THIS PLAN ARE INCLUDED IN THE PARTICIPANTS’ GROSS INCOMES IN THE LATEST OF THE
FOLLOWING YEARS (OR, IF EARLIER, THE TAXABLE YEAR IN WHICH THE AMOUNT IS
ACTUALLY OR CONSTRUCTIVELY RECEIVED): (I) THE CALENDAR YEAR IN WHICH THE PLAN IS
TERMINATED; (II) THE FIRST CALENDAR YEAR IN WHICH THE AMOUNT IS NO LONGER
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE; OR (III) THE FIRST CALENDAR YEAR IN
WHICH THE PAYMENT IS ADMINISTRATIVELY PRACTICABLE;


 


2.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN PURSUANT TO IRREVOCABLE ACTION TAKEN BY THE COMMITTEE OR THE COMPANY WITHIN
THE THIRTY (30) DAYS PRECEDING OR THE TWELVE (12) MONTHS FOLLOWING A CHANGE IN
CONTROL EVENT (AS SUCH TERM IS DEFINED IN SECTION 1.409A-3(I)(5) OF THE
REGULATIONS); PROVIDED THAT ALL AGGREGATED PLANS ARE TERMINATED AND LIQUIDATED
WITH RESPECT TO EACH PARTICIPANT THAT EXPERIENCED THE CHANGE IN CONTROL EVENT,
SO THAT UNDER THE TERMS OF THE TERMINATION AND LIQUIDATION, ALL SUCH
PARTICIPANTS ARE REQUIRED TO RECEIVE ALL

 

7

--------------------------------------------------------------------------------



 


AMOUNTS OF DEFERRED COMPENSATION UNDER THIS PLAN AND ANY OTHER AGGREGATED PLANS
WITHIN TWELVE (12) MONTHS OF THE DATE THE COMMITTEE OR THE COMPANY IRREVOCABLY
TAKES ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE THIS PLAN, AND THE
COMMITTEE OR THE COMPANY, AS THE CASE MAY BE, IRREVOCABLY TAKES ALL NECESSARY
ACTION TO TERMINATE AND LIQUIDATE AND SUCH OTHER AGGREGATED PLANS; OR


 


3.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN, PROVIDED THAT: (I) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR
PROXIMATE TO A DOWNTURN IN THE COMPANY’S FINANCIAL HEALTH; (2) THE COMPANY OR
THE COMMITTEE, AS THE CASE MAY BE, TERMINATES AND LIQUIDATES ALL AGGREGATED
PLANS; (3) NO PAYMENTS IN LIQUIDATION OF THIS PLAN ARE MADE WITHIN TWELVE (12)
MONTHS OF THE DATE THE COMMITTEE OR THE COMPANY IRREVOCABLY TAKES ALL NECESSARY
ACTION TO TERMINATE AND LIQUIDATE THIS PLAN, OTHER THAN PAYMENTS THAT WOULD BE
PAYABLE UNDER THE TERMS OF THIS PLAN IF THE ACTION TO TERMINATE AND LIQUIDATE
THIS PLAN HAD NOT OCCURRED; (4) ALL PAYMENTS ARE MADE WITHIN TWENTY FOUR (24)
MONTHS OF THE DATE ON WHICH THE COMMITTEE OR THE COMPANY IRREVOCABLY TAKES ALL
ACTION NECESSARY TO TERMINATE AND LIQUIDATE THIS PLAN; AND (5) THE COMPANY DOES
NOT ADOPT A NEW AGGREGATED PLAN AT ANY TIME WITHIN THREE (3) YEARS FOLLOWING THE
DATE ON WHICH THE COMMITTEE OR THE COMPANY, AS THE CASE MAY BE, IRREVOCABLY
TAKES ALL ACTION NECESSARY TO TERMINATE AND LIQUIDATE THE PLAN.


 


C.                                     IN THE EVENT THE COMMITTEE OR BOARD
AMENDS OR TERMINATES THIS PLAN, THE COMPANY SHALL BE LIABLE FOR ANY BENEFITS
THAT SHALL HAVE ACCRUED UNDER THIS PLAN TO THOSE PERSONS WHO ARE ELIGIBLE UNDER
SECTION 3 AS OF THE DATE OF SUCH AMENDMENT OR TERMINATION AND THE AMOUNT OF SUCH
ACCRUED BENEFITS TO BE DETERMINED AS THOUGH THE PARTICIPANT’S SEPARATION FROM
SERVICE HAD OCCURRED ON THE DATE OF SUCH AMENDMENT OR TERMINATION.


 


SECTION 8


ADMINISTRATION


 


A.                                   THIS PLAN SHALL BE ADMINISTERED BY THE PLAN
ADMINISTRATOR AS AN UNFUNDED PLAN WHICH IS NOT INTENDED TO MEET THE
QUALIFICATION REQUIREMENTS OF SECTION 401 OF THE CODE.  THE PLAN ADMINISTRATOR
SHALL HAVE FULL POWER TO CONSTRUE AND INTERPRET THE PLAN, AND THE PLAN
ADMINISTRATOR’S DECISIONS IN ALL MATTERS INVOLVING THE INTERPRETATION AND
APPLICATION OF THIS PLAN SHALL BE CONCLUSIVE.  THE CLAIMS PROCEDURE OF THE
QUALIFIED PLAN SHALL APPLY TO THIS PLAN.


 


B.                                     THIS PLAN IS INTENDED TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND THE REGULATIONS AND OTHER GUIDANCE
ISSUED THEREUNDER.  ACCORDINGLY, THE PROVISIONS OF THIS PLAN SHALL BE
INTERPRETED TO THE EXTENT NECESSARY TO COMPLY WITH SUCH REQUIREMENTS.


 


C.                                     THIS PLAN SHALL AT ALL TIMES BE
MAINTAINED BY THE COMPANY AND ADMINISTERED BY THE PLAN ADMINISTRATOR AS A PLAN
WHOLLY SEPARATE FROM THE QUALIFIED PLAN.

 

8

--------------------------------------------------------------------------------



 


SECTION 9


ADDITIONAL BENEFIT


 

In addition to the purpose of Section 1 of this Plan, this Section shall, for
individuals who are (or may be later) specifically named by resolution of the
Board of Directors of the Company, increase the benefit determined under
Section 4(a) of this Plan by including in the benefit calculation all of the
individual’s service with the Company (and its predecessors) from the date of
the individual’s initial participation in the Qualified Plan until the
individual’s Separation from Service and disregarding any breaks in service
occurring before January 1, 1990; provided, however, that each named individual
shall be entitled to an additional benefit derived from this Section only if the
individual’s employment with the Company continues until or after the date he or
she attains age 62.

 

Each individual who is specifically named by resolution of the Board of
Directors of the Company to be entitled to the benefit established by this
Section shall receive such benefits upon the condition that during the period
such individual is entitled to payments of deferred compensation under this
Section, he will not directly or indirectly enter into or engage in any banking
or related businesses in the geographic area served by the Company either as an
individual on his own account, as a partner or joint venturer, as an employee or
agent, or as an officer or director of a competing organization.

 

The Committee may, in its sole discretion and by way of a resolution, waive or
modify the age 62 employment requirement and the noncompetition requirement for
any named individual as well as any other restrictions imposed on the
individuals by the provisions hereof.  Any additional benefit derived from this
Section shall be treated as a benefit payable under Section 4 for the purpose of
Sections 4, 5, 6, and 7 of this Plan.

 


SECTION 10


BENEFITS PROVIDED UNDER SEPARATE AGREEMENT


 

Notwithstanding any provision of this Plan to the contrary, the Company may
provide benefits under this Plan in accordance with one or more separate written
agreements with an individual, provided the terms of such agreement(s) state
that such benefits shall be paid from this Plan.  The benefits provided under
this Plan in accordance with such agreement(s) shall be paid in the same manner
as benefits provided under Section 4 hereof and shall be subject to all
provisions of this Plan, unless otherwise specifically provided in such
agreement(s).

 

ORIGINAL BOARD APPROVAL:  NOVEMBER 18, 1994

AMENDED AND RESTATED BOARD AND COMMITTEE APPROVAL: NOVEMBER 18, 2008, EFFECTIVE
DECEMBER 31, 2008

FURTHER AMENDED AND RESTATED COMMITTEE APPROVAL:  MARCH 24, 2009, EFFECTIVE
JANUARY 1, 2009

 

9

--------------------------------------------------------------------------------